Case 2:18-cv-17304-JMV-MF Document 11 Filed 02/05/19 Page 1 of 2 PageID: 1134



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, New Jersey 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiffs
Abraxis BioScience, LLC and
Celgene Corporation


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


ABRAXIS BIOSCIENCE, LLC and                        Civil Action No. 18-17304 (JMV)(MF)
CELGENE CORPORATION,

                     Plaintiffs,                   NOTICE OF VOLUNTARY
              v.                                   DISMISSAL

HBT LABS, INC.,
                                                   (Filed Electronically)
                     Defendant.


       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs

Abraxis BioScience, LLC and Celgene Corporation, by and through their undersigned attorneys,

hereby dismiss the above-captioned matter without prejudice and without costs. No answer or

motion for summary judgment has been filed.
Case 2:18-cv-17304-JMV-MF Document 11 Filed 02/05/19 Page 2 of 2 PageID: 1135




Dated: February 5, 2019                 By: s/ Charles M. Lizza
                                            Charles M. Lizza
Of Counsel:                                 William C. Baton
                                            SAUL EWING ARNSETIN & LEHR LLP
F. Dominic Cerrito                          One Riverfront Plaza, Suite 1520
Eric C. Stops                               Newark, New Jersey 07102-5426
Evangeline Shih                             (973) 286-6700
Andrew S. Chalson                           clizza@saul.com
Daniel Wiesner
Catherine T. Mattes                         Attorneys for Plaintiffs
Ross Misskelley                             Abraxis BioScience, LLC and
QUINN EMANUEL URQUHART & SULLIVAN LLP       Celgene Corporation
51 Madison Avenue, 22nd Floor
New York, New York 10010
(212) 849-7000

Anthony M. Insogna
Steven J. Corr
Christopher J. Harnett
Cary Miller, Ph.D.
JONES DAY
4655 Executive Dr. Ste. 1500
San Diego, CA 92121
(858) 314-1200
